Citation Nr: 1312627	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  08-27 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to an increased rating for the service-connected lumbosacral strain and degenerative joint disease of the lumbar spine, currently rated 20 percent disabling.



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to September 1985, from May 1986 to April 1989, and from November 1991 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the RO.

During the pendency of the appeal, a December 2008 rating decision granted the Veteran a rating of 20 percent for his lumbosacral strain and degenerative joint disease of the lumbar spine, effective February 5, 2007.  

As a rating higher than 20 percent is available, and because a claimant is presumed to be seeking maximum available benefit for a given disability, the claim for higher ratings, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This case was previously before the Board in July 2012 and was remanded for the RO to schedule a Board hearing.  The Veteran testified from the RO at hearing before the undersigned Veterans Law Judge via videoconference technology in February 2013.  A review of the Virtual VA paperless claims processing system contains a transcript of that hearing.
   
The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that, when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

In this case, the Veteran contends that his back disorder has worsened since his last VA examination in May 2008.  

At the February 2013 hearing, the Veteran testified that he experiences incapacitating episodes, where his primary physician has advised him to lay in bed when his back is very painful.  

The mere passage of time, alone, is not sufficient to trigger a remand for another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, the Veteran has claimed that his disorder has worsened since the time of his last VA examination.  

The Veteran is competent to report a worsening of symptoms. Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation).

In light of the passage of time since the last examination, and because the Veteran is competent to report a worsening of his back disorder, a new examination is in order.

Additionally, the Veteran also testified that he saw his physician twice a month and experienced symptoms of sciatic pain and radiculopathy in his lower extremity.  Updated VA treatment records have not been associated with the claims file.  Therefore, a remand is necessary to associate the Veteran's updated treatment records with the claims file.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(c)(4), 3.326(a); Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that service and VA medical records are presumed to be in the constructive possession of the agency and, thus, must be obtained if the underlying material could be determinative in a Veteran's claim). 

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO should take appropriate action to contact the Veteran in order to have him identify all VA, non-VA, or other medical treatment received for his service-connected low back disorder since 2008 that is not evidenced by the current record.  The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO must then obtain copies of these records and associate them with the claims folder.

2.  The RO then should have the Veteran scheduled for VA orthopedic and neurological examinations in order to determine the current severity of the service-connected lumbar spine disability.  

The orthopedic findings must include ranges of motion, with notations as to the degree of motion at which the Veteran experiences pain, if any. 

The examiner should identify and completely describe any other current symptomatology, including whether the Veteran experiences incapacitating episodes. 

The neurological findings must include an opinion as to whether it is at least as likely as not (e.g. 50 percent probability or greater) that the Veteran has any neurological disorder associated with his lumbar spine disability.  

If so, the examiner must specifically indicate which nerves, if any, are involved, and indicate if there is complete paralysis.  If incomplete, the examiner should indicate if the severity is mild, moderate, moderately severe, or severe.  

The Veteran's claims folder, including the electronic file, must be reviewed by the examiner in conjunction with the examination.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  

4.  Thereafter, the RO must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

5.  After completing all indicated development, the RO should readjudicate the claim for increase in light of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  
 
Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


